Exhibit 99.1 NEWS RELEASE CONTACT: CreditRiskMonitor.com, Inc. Jerry Flum, CEO (845) 230-3030 ir@crmz.com FOR IMMEDIATE RELEASE CreditRiskMonitor Operating Results for 1st Half of 2011 VALLEY COTTAGE, NY—August 8, 2011—CreditRiskMonitor (OTCQB: CRMZ) reported that revenues increased 10% for both the 3 and 6 months ended June 30, 2011 to $2.54 million and $4.98 million, respectively. For the same periods, income from operations was $267,000 and $487,000, respectively, compared to $353,000 and $665,000 for the comparable 2010 periods. Cash, cash equivalents and marketable securities at the end of the six-month period increased $782,000 to $7.63 million from the 2010 year-end balance of $6.85 million. Jerry Flum, CEO said, “We’re continuing to follow our long-term business strategy of investing in infrastructure and new data content to make our product more attractive, realizing that this strategy reduces our profitability in the short-term. However, our free cash flow net of dividend payment for the trailing 12 months is over 80% of our beginning tangible net worth, and our current balance of cash, cash equivalents and marketable securities, which is currently producing very low returns, is almost 3 times tangible net worth. Furthermore, we continue to be debt free and cash on our Balance Sheet provides us with financial flexibility in case new opportunities arise.” CREDITRISKMONITOR.COM, INC. STATEMENTS OF OPERATIONS FOR THE 3 AND 6 MONTHS ENDED JUNE 30, 2 (Unaudited) 3 Months Ended 6 Months Ended June 30, June 30, Operating revenues $ Operating expenses: Data and product costs Selling, general and administrative expenses Depreciation and amortization Total operating expenses Income from operations Other income, net Income before income taxes Provision for income taxes ) Net income $ Net income per share: Basic and diluted $ CREDITRISKMONITOR.COM, INC. BALANCE SHEETS JUNE 30, 2, 2010 June 30, Dec. 31, (Unaudited) ASSETS Current assets: Cash and cash equivalents $ $ Marketable securities Accounts receivable, net of allowance Other current assets Total current assets Property and equipment, net Goodwill Deferred taxes on income Prepaid and other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities: Deferred revenue $ $ Accounts payable Accrued expenses Total current liabilities Other liabilities Total liabilities Stockholders’ equity: Preferred stock, $.01 par value; authorized 5,000,000 shares; none issued Common stock, $.01 par value; authorized 25,000,000 shares; issued and outstanding 7,914,462 and 7,899,462 shares, respectively Additional paid-in capital Accumulated deficit ) ) Total stockholders’ equity Total liabilities and stockholders’ equity $ $ Overview CreditRiskMonitor (http://www.crmz.com) is an Internet-based publisher of financial information, designed to save time for busy corporate credit professionals that competes with Dun & Bradstreet, Equifax and Experian. Safe Harbor Statement Certain statements in this press release, including statements prefaced by the words "anticipates", "estimates", “believes", "expects" or words of similar meaning, constitute "forward-looking statements" within the meaning of the Private Securities Litigation Reform Act of 1995. Such forward-looking statements involve known and unknown risks, uncertainties and other factors which may cause the actual results, performance, expectations or achievements of the Company to be materially different from any future results, performance or achievements expressed or implied by such forward-looking statements, including, among others, those risks, uncertainties and factors referenced from time to time as "risk factors" or otherwise in the Company's Registration Statements or Securities and Exchange Commission Reports. We disclaim any intention or obligation to revise any forward-looking statements, whether as a result of new information, a future event, or otherwise.
